Citation Nr: 0712190	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-36 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right ear myringotomy with 
pressure tube insertion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to July 
1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island. 

By rating action in August 2002 service connection was 
granted for vestibular dysfunction evaluated as 30 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
for bilateral hearing loss with otitis media, evaluated as 
noncompensable.

By rating action in February 2004 service connection for 
bilateral hearing loss with otitis media were separated and 
evaluated as such.  The bilateral hearing loss remained as 
noncompensable, while the RO assigned a 10 percent evaluation 
for residuals of a right ear myringotomy with pressure tube 
insertion.

As the veteran has perfected an appeal to the initial rating 
assigned following the grant of service connection for 
residuals of a right ear myringotomy with pressure tube 
insertion the Board has characterized this issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.


FINDING OF FACTS

1. At worst, the veteran has Level II hearing acuity in the 
right ear, and level III hearing in the left ear.

2. The veteran's residuals of a right ear myringotomy with 
pressure tube insertion are assigned a 10 percent rating, the 
maximum rating authorized under 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6200.


CONCLUSIONS OF LAW

1.  The veteran does not meet the criteria for a compensable 
evaluation for bilateral hearing loss. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2006).

2. The criteria for entitlement to an evaluation in excess of 
10 percent for residuals of a right ear myringotomy with 
pressure tube insertion have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.87, Diagnostic 
Code 6200 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2003 and 
December 2004 VA letters, amongst other documents considered 
by the Board, generally fulfills the provisions of 38 
U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  The claims were readjudicated in a June 2005 
statement of the case (residuals of a right ear myringotomy 
with pressure tube insertion), and a June 2005 supplemental 
statement of the case (hearing loss).  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal is harmless 
because the Board has determined that the preponderance of 
the evidence is against the claims. Hence, any questions 
regarding what effective date would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims.

Criteria

The veteran asserts that his bilateral hearing loss meets the 
criteria for a compensable rating. He also asserts that 
residuals of a right ear myringotomy with pressure tube 
insertion warrant a greater initial rating than currently 
assigned. It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006). Each service- 
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 
(2006). Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 38 
C.F.R. §§ 4.1, 4.2 (2006), when assigning a disability 
rating, it is the present level of disability which is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

a.  Hearing loss

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

Pertinent case law provides that disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity. 
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz). To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85 et. seq. Tables VI and VII as set 
forth following 38 C.F.R. § 4.85 are used to calculate the 
rating to be assigned. 38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral. 38 
C.F.R. § 4.86(a). Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. Thereafter, that 
numeral will be elevated to the next higher Roman numeral. 38 
C.F.R. § 4.86(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the veteran's case, audiometric testing conducted at a 
February 2001 VA examination showed puretone thresholds, in 
decibels, as follows:

 
 
 
HERTZ
 
 
Average
 
500
1000
2000
3000
4000
 
RIGHT
30
35
30
30
35
32 dB
LEFT
35
30
35
40
40
36 dB

Speech recognition ability was 92 percent in the right ear 
and 92 percent in the left ear.

Thereafter, audiometric testing at an October 2003 VA 
examination showed puretone thresholds, in decibels, as 
follows:

 
 
 
HERTZ
 
 
Average
 
500
1000
2000
3000
4000
 
RIGHT
35
40
35
45
40
40 dB
LEFT
30
25
35
40
30
33 dB

Speech recognition ability was 84 percent in the right ear 
and 80 percent in the left ear.


At a January 2005 VA audiometric evaluation puretone 
thresholds, in decibels, wee as follows:

 
 
 
HERTZ
 
 
Average
 
500
1000
2000
3000
4000
 
RIGHT
10
25
25
35
25
27.5 dB
LEFT
30
20
25
40
35
30 dB

Speech recognition ability was 94 percent in the right ear 
and 96 percent in the left ear.

With application of the above test results to 38 C.F.R. § 
4.85, Tables VI-VII, the veteran's right and left ear hearing 
losses, at their very worst, are assigned a numeric 
designation of II and III (October 2003 VA examination),  
Based on the February 2001 and January 2005 VA examinations 
the veteran's right and left ear hearing losses are assigned 
numeric designations of I and I. Whether assigned II and III, 
or I and I, these test scores result in the appellant's 
bilateral hearing loss being rated as noncompensably 
disabling under Diagnostic Code 6100. 38 C.F.R. § 4.85. 

As is apparent from the results set out above, the veteran 
did not have thresholds of 55 decibels or more at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hz). Consequently, 38 C.F.R. § 4.86(a) is not for 
application. Likewise, the veteran did not have thresholds of 
30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz. Consequently, 38 C.F.R. § 4.86(b) is not for 
application. Therefore, a compensable rating is not warranted 
under these rating criteria.

The Board considered the veteran's arguments as set forth in 
written statements to the RO and as expressed to his VA 
examiners. While a lay witness can provide evidence as to the 
visible symptoms or manifestations of a disease or 
disability, the appellant's belief as to the current severity 
of his service-connected disability is not competent evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the appellant has not 
been shown to possess, may provide evidence regarding medical 
knowledge. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Consequently, the Board assigns greater weight to the medical 
evidence of record as outlined above than the veteran's lay 
assertions.

b.  Residuals of a right ear myringotomy with pressure tube 
insertion

In August 2003, the veteran underwent a right ear myringotomy 
with the insertion of a ventilating bobbin.  

At a VA examination in October 2003 the examiner noted that 
the veteran reported drainage out of the right ear every 
night since the myringotomy procedure. 

At a January 2005 VA ear examination the veteran reported 
having had a pressure tube in his right ear for two years. He 
also described daily clear, sometimes yellow, drainage 
therefrom.

A VA clinical examiner in April 2005 noted the veteran's 
right ear had a tube in place in the posterior inferior 
aspect and patent.  This tube was dry with no middle ear 
effusion.  The clinical impression was no current signs of 
infection.

The RO has already assigned the maximum schedular rating 
provided under 38 C.F.R. § 4.87, Diagnostic Code 6200 for 
residuals of a right ear myringotomy with pressure tube 
insertion.  This Code provides that a maximum evaluation of 
10 percent is assignable for chronic suppurative otitis 
media, mastoiditis or cholesteatoma (or any combination) 
during suppuration or with aural polyps.  As such, a rating 
in excess of 10 percent cannot be assigned under this 
diagnostic code.  Separate ratings may to be assigned, 
however, for hearing impairment and/or complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, if present.  38 C.F.R. § 4.87, Diagnostic Code 
6200, Note (2006).

As previously noted the veteran has been granted separate 
ratings for bilateral hearing loss; tinnitus; and vestibular 
dysfunction.  There is no evidence that he suffers from 
labyrinthitis, facial nerve paralysis, or bone loss of skull 
so as to warrant the assignment of additional separate 
ratings. 

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right ear myringotomy with pressure tube 
insertion is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


